Citation Nr: 1229402	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the left foot.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service-connection for a cervical spine disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service-connection for a thoracic spine disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service-connection for a lumbosacral spine disorder.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service-connection for a left knee disorder.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service-connection for a skin disorder.  

7.  Entitlement to increased ratings for degenerative joint disease of the right knee, rated as 10 percent disabling prior to January 26, 2012 and as 30 percent disabling from that date.  

8.  Entitlement to a rating in excess of 10 percent for hypertension.  

9.  Entitlement to a rating in excess of 10 percent for an appendectomy scar.  

10.  Entitlement to a compensable rating for scars of the left lower extremity associated with a fracture of the left leg.  

11.  Entitlement to a compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 1955 and from September 1956 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2006, the RO granted service-connection for scars of the left lower extremity with a noncompensable rating and denied service-connection for residuals of a fracture of the left foot.  The remaining issues stem from a December 2007 RO decision.  An April 2012 decision by a Decision Review Officer (DRO) at the RO increased the rating for degenerative joint disease from 10 to 30 percent, effective January 26, 2012.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service-connection for residuals of a fracture of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  In November 2004, the RO denied the Veteran's claim for service connection for a cervical spine disorder.  He was notified later that month and did not perfect a timely appeal.  

2.  In November 2004, the RO denied the Veteran's claim for service connection for a thoracic spine disorder.  He was notified later that month and did not perfect a timely appeal.  

3.  In November 2004, the RO denied the Veteran's claim for service connection for a lumbosacral spine disorder.  He was notified later that month and did not perfect a timely appeal.  

4.  In November 2004, the RO denied the Veteran's claim for service connection for a left knee disorder.  He was notified later that month and did not perfect a timely appeal.  

5.  In November 2004, the RO denied the Veteran's claim for service connection for a skin disorder.  He was notified later that month and did not perfect a timely appeal.  

6.  Evidence of record at the time of the November 2004 RO decision included:  service treatment records, post service records from private medical care providers, VA clinical records, and VA examination reports.   

7.  The evidence presented since the November 2004 RO decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claims and does not raise a reasonable possibility of substantiating the claims.  

8.  From the date the Veteran's claim was received on January 30, 2004, until the subsequent VA examination on November 15, 2007, the service-connected right knee disorder produced pain in an arc from 30 to 60 degrees.  That approximates a limitation of flexion to 30 degrees and no greater limitation.  

9.  From the date of the November 15, 2007 VA examination, until the subsequent VA examination on January 26, 2012, the service-connected right knee disorder limited flexion to 40 degrees and no greater limitation.  

10.  From January 26, 2012, the service-connected right knee disorder limited flexion to 90 degrees and no greater limitation.  

11.  There was no limitation of extension until January 26, 2012, when it was limited to 20 degrees with no greater limitation.  

12.  The service-connected hypertension requires the continuous use of medication for control; and, the Veteran's blood pressure readings do not approximate diastolic pressures predominantly 110 or more or systolic pressures predominantly 200 or more.  

13.  The service-connected appendectomy scar is a linear, 22 centimeters in length, tender on palpation and otherwise not symptomatic.  

14.  The service-connected scars of the left lower extremity associated with a fracture of the left leg are not unstable, painful, or otherwise symptomatic.  

15.  The service-connected headaches occur as often as 3 times a day or they might go a week without any.  Each one lasts 15 to 20 minutes.  The Veteran does not have characteristic prostrating attacks of migraine or non-migraine headache pain.  There are no other complications, conditions, signs and/or symptoms related to the headaches.  


CONCLUSIONS OF LAW

1.  The November 2004 RO decision denying service-connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Evidence received since the RO's November 2004 decision is not new and material and the Veteran's claim of entitlement to service connection for a cervical spine disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The November 2004 RO decision denying service-connection for a thoracic spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

4.  Evidence received since the RO's November 2004 decision is not new and material and the Veteran's claim of entitlement to service connection for a thoracic spine disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The November 2004 RO decision denying service-connection for a lumbosacral spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

6.  Evidence received since the RO's November 2004 decision is not new and material and the Veteran's claim of entitlement to service connection for a lumbosacral spine disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

7.  The November 2004 RO decision denying service-connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

8.  Evidence received since the RO's November 2004 decision is not new and material and the Veteran's claim of entitlement to service connection for a left knee disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

9.  The November 2004 RO decision denying service-connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

10.  Evidence received since the RO's November 2004 decision is not new and material and the Veteran's claim of entitlement to service connection for a skin disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

11.  The criteria for a rating of 20 percent, and no more, for the service-connected right knee disability were met from January 30, 2004 to November 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5260 (2011).  

12.  The criteria for a rating of 10 percent, and no more, for the service-connected right knee disability were met from November 15, 2007 to January 26, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5260 (2011).  

13.  The criteria for a compensable rating for flexion of the right knee were not met on and after January 26, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5260 (2011).  

14.  The criteria for a rating of 30 percent, and no more, for the service-connected right knee extension were met from January 26, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5261 (2011).  

15.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 7101 (2011).  

16.  The criteria for a rating in excess of 10 percent for an appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Code 7804 (2011).  

17.  The criteria for a compensable rating for scars of the left lower extremity associated with a fracture of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.31, 4.104, Diagnostic Code 7804 (2011).  

18.  The criteria for a compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.31, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.   

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in May 2006 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for service-connection for a left foot fracture, scars of the left lower leg, and other conditions not at issue here,  The notice letter explained what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of these claims in October 2006.  

In a letter dated in May 2007 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for increased ratings and to reopen previously denied service-connection claims.  This notice letter explained what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  It also notified him of the information and evidence that is necessary both to reopen the previously denied claims for service-connection and to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2007 notice letter was provided before the adjudication of these claims in December 2007.  

Both May 2006 and May 2007 letters also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has indicated that he does not want a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Reopening Claims for Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In November 2004, the RO denied service-connection for disorders of the cervical, thoracic, and lumbosacral spines, as well as left knee and skin disorders.  He did not perfect a timely appeal on these issues.  Decisions of the RO which are not appealed in a timely manner are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, the first determination which the Board must make, is whether the veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the November 2004 RO decision, the record contained the Veteran's service treatment records, the report of a May 1973 VA examination, VA clinical notes for the period from July 2003 to 2004, private medical records from various care providers covering the period from 1997 to 2004, and reports of VA examinations in August 2004 and November 2004.  The private medical records documented disorders of the cervical and lumbosacral spine, as well as the left knee and squamous cell carcinoma removed from the left leg.  None of the records documented a current thoracic spine disorder.  None of the records provided medical opinions connecting cervical spine, thoracic spine, lumbosacral spine, left knee, or skin disorders to the Veteran's active service.  The August 2004 VA examination provided opinions to the effect that the cervical and lumbosacral spine disorders were not related to a motor vehicle accident in service.  

The RO accepted a letter dated in March 2007 and received on April 12, 2007, as a claim to reopen.  Since that time, the Veteran has reasserted his claims and made statements repeating his previous claims.  These statements are cumulative and repetitive.  They are not new.  

The Veteran also submitted a December 2008 letter from J. C. C., D.O., which was not previously considered.  The doctor reported treating the Veteran since 1997.  He noted that the Veteran had a previous diagnosis of malignant melanoma of the face, which was in remission.  The doctor also noted the Veteran's complaints of cervical spine and dorsal/lumbar back pain, and his report of being in an automobile accident during service.  This information is not new.  Merely having a doctor repeat complaints does not make it new and material evidence.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence."  See LeShore v. Brown, 8 Vet App 406, 409 (1995).  Here, the doctor did not offer his own opinion, or any supporting reasoning, why the claimed disabilities might be connected to service.  Thus, this letter does not constitute new and material evidence.  

Further review of the file shows treatment for the Veteran's various disabilities.  However, there is no new and material evidence that would connect the disorders of the cervical spine, thoracic spine, lumbosacral spine, left knee, or skin to his active service.  Consequently, those claims cannot be reopened and remain denied.   



Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received in January 2004.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Right Knee

In Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) the United States Court of Appeals for Veterans Claims (Court) acknowledged that the extent of the disability may change during the processing of a claim and that "staged" ratings may be appropriate at various stages during a claim and appeal.  The rating of the service-connected right knee disability presents such a "staged" rating.  The RO rated degenerative joint disease of the right knee, as 10 percent disabling prior to January 26, 2012 and as 30 percent disabling from that date.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).  

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes.  "Functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  

The report of the August 23, 2004 VA examination shows that the claims folder and electronic medical records were reviewed.  The Veteran's medical history was discussed.  He complained of chronic stiffness and discomfort on motion of the right knee, as well as crepitus and discomfort on weight bearing.  He reported that he had no heat, redness, swelling, instability, or locking episodes.  There were no flare-ups, dislocations, or subluxations.  Examination disclosed crepitus in both knees, worse on the right, with popping and creaking at the slightest movement.  Flexion and extension of the knees was from 0 to 120 degrees, bilaterally.  On the right knee, the Veteran complained of pain at 30 degrees through 60 degrees but he was able to continue flexing to 120 degrees.  That was repeated both actively and passively with the same points at which pain began, pain eased up, and his range of motion stopped.  There was no lateral or medial instability of his knees and his drawer sign was negative bilaterally.  There was no redness, warmth or effusion.  The diagnosis was degenerative disease of the right knee, moderately severe, with noted early calcification of the medial collateral ligament in 1962.  

On examination of the Veteran's joints on November 15, 2007, the Veteran's medical records were reviewed.  He reported instability, pain, stiffness, and weakness.  The examiner found that both knees had flexion from 0 to 125 degrees, with pain beginning at 40 degrees and ending at 125 degrees.  The results were the same for active and passive motion and motion against strong resistance.  There was no additional loss of motion on repetitive use.  The examiner stated that there was no limitation of extension.  There was no swelling, redness, tenderness, or effusion.  Drawer and McMurray's signs were negative.  The examiner stated that there were no instabilities found.  There was a grinding sensation in the right knee joint with movement.  

In a letter dated in December 2008, the Veteran's private physician, Dr. J. C. C., reported that the Veteran had significant arthritis in his right knee, of which he complained for years.  The doctor did not identify any knee symptoms such as limitation of motion or instability and did not offered an opinion as to how the right knee disability limited the Veteran's functioning.  

On January 26, 2012, the Veteran was given a VA examination for his service-connected degenerative joint disease of the right knee.  He complained of ongoing pain and a "snap, crackle, and pop" sensation in his right knee.  He said he always had "an ache."  There was no current treatment.  He used a cane to help arise from his chair, but not for walking.  It was hard for him to stand due to his knees and back, but once standing he was "OK" with walking.  He reported that the knee condition was the same every day without variation.  There were no flare-ups.  Right knee flexion went to 125 degrees, with pain beginning at 90 degrees.  The Veteran was unable to fully extend or straighten the knee, with extension ending at 20 degrees, the point where pain began.  Repetitive testing for the "DeLuca" factors of 38 C.F.R. §§ 4.40 and 4.45 produced the same results, without additional limitation.  It was noted that the Veteran had less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  Tests for stability had normal results.  There was no abnormality of either meniscus.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the right knee disability.  The examiner noted that the right knee condition would limit the Veteran in jobs requiring him to be on his feet or walking all day.  




Conclusion

The Board has considered all applicable rating criteria.  There is no evidence of ankylosis of the knee ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  

On the November 2004 VA examination there was no subluxation.  The examiner reported there was no lateral or medial instability of his knees and the drawer sign was negative bilaterally.  On the November 2007 VA examination, the Veteran complained of instability but the examiner reported that no instabilities were found.  Review of the VA clinical records shows no evidence of subluxation or instability.  As recently as the January 2012 VA  examination, tests for stability had normal results.  In the absence of instability, an additional rating cannot be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

The record does not show a dislocation of the semilunar cartilage (or meniscus) with frequent episodes of locking, pain and effusion into the joint ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  Similarly, the record does not show removal of the semilunar cartilage with residuals ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  On the January 2012 VA examination, the examiner specified that there was no meniscal abnormality.  

Limitation of flexion is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  These criteria provide a noncompensable rating where flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a maximum rating of 30 percent rating where flexion is limited to 15 degrees.  

On the September 23, 2004 VA examination the Veteran was able to flex his knee from 0 to 120 degrees with pain in the arc from 30 to 60 degrees.  Evaluating these findings in the most favorable way, the Board finds that the limitation approximates one to 30 degrees and warrants a 20 percent rating from the date of the 2004 VA examination until the date of the 2007 VA examination.  

The November 15, 2007 VA examination showed pain at 40 degrees.  That shows improvement in flexion.  The limitation to 40 degrees more closely approximates the limitation of motion to 45 degrees, ratable at 10 percent than the limitation to 30 degrees ratable at 20 percent.  See 38 C.F.R. § 4.7 (2011).  

On the January 2012 VA examination the findings were considerably different.  That is not unreasonable given the severe crepitus noted on the November 2004 examination with popping and creaking at the slightest movement.  Such a crepitus is indicative of wear and tear and may well reflect changes in the knee.  On the January 2012 examination, right knee flexion went to 125 degrees with pain at 90 degrees, which would not be compensable under Diagnostic Code 5260.   

However, the January 2012 VA examination did disclose a limitation of extension to 20 degrees.  Limitation of extension (or straightening) is ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  These criteria provide a noncompensable rating where extension is limited to 5 degrees from the straight leg position; a 10 percent rating where extension is limited to 10 degrees; a 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a maximum rating of 50 percent rating where extension is limited to 45 degrees from the straight leg position.  Thus, the limitation of extension is ratable at 30 percent.  The limitation of extension does not approximate a limitation to 30 degrees from the straight leg position, so the criteria for a higher rating are not met.  

There was no limitation of extension on the 2004 or 2007 VA examinations.  The VA clinical notes do not reflect a limitation of extension.  The earliest evidence of a limitation of extension is found on the January 2012 VA examination.  Thus, the Board agrees that the earliest date for the 30 percent rating based on limitation of extension is the date of the January 2012 VA examination.  

The evidence does not show impairment of the tibia or fibula ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  Neither is there evidence of genu recurvatum ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2011).  

Hypertension

The Veteran's hypertension is currently rated as 10 percent disabling due to the need to control it with medication.  See Rating Decision, dated in July 1973.  

Hypertensive vascular disease (essential arterial hypertension) will be rated as 10 percent disabling where the diastolic pressure is predominantly 100 or more; or where systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating will be assigned where the diastolic pressure is predominantly 110 or more or the systolic pressure is predominantly 200 or more.  The next higher rating, 40 percent, requires diastolic pressure which is predominantly 120 or more.  The highest rating assignable under this code is 60 percent which requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

For rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  

Notes from a private physician, G. S. W., M.D., show a blood pressure of 156/80 in September 2003.  

A VA clinical note for January 2004 shows the Veteran reported that his blood pressures at home ran 130/60-70's.  His reading at the clinic was 148/83.  

J. C. C., D.O., followed the Veteran from August 1997, when blood pressure was 138/80, to June 2004, when blood pressure was 140/80.  The only elevated blood pressure reading and the highest during this period was 158/88 recorded in August 2002.  Readings were otherwise less than 150 systolic and 90 diastolic.  

The report of the August 2004 VA examination for hypertension shows that the claims file was reviewed, along with the Veteran's electronic medical records.  His history was reviewed.  Medication for hypertension was begun about 1973.  His current medications were noted.  His most recent blood pressure reading, in May 2004 was 144/80.  There were no episodes of angina or congestive heart failure.  May 2004 X-ray studies of the chest showed no cardiac enlargement.  Blood pressure readings were 136/78, 140/80, and 138/82.  The diagnosis was hypertension without evidence of congestive heart failure, angina, or cardiac enlargement, controlled on medication.  

The report of the November 2007 VA examination shows the Veteran reported that he was on anti-hypertensive medication, but his blood pressure varied.  Blood pressure readings were 160/90, 170/80, and 160/90.  His heart had a regular rhythm with first and second sounds.  There was no jugular venous distension, clicks, rubs, or murmurs.   

In a letter dated in December 2008, the Veteran's private physician, Dr. J. C. C., reported the Veteran's most recent blood pressure was 110/70.  

The most recent VA clinical records show blood pressures of 114/66 in May 2009 and 145/94 in May 2010.  

The report of the January 2012 VA examination shows that the Veteran's history was reviewed and it was noted that the Veteran's medication had changed since the November 2007 VA examination.  The Veteran's current blood pressure readings were 134/75, 144/81, and 130/70.  The examiner expressed the opinion that the Veteran did not have any complications, conditions, signs or symptoms related to his hypertension.  The examiner also indicated that the hypertension did not affect the Veteran's ability to work.  

Conclusion

The Veteran contends that a higher rating should be assigned because medication changes have been required to control his blood pressure.  However, mere changes in medication are not a basis for higher ratings.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  While a minimum compensable rating is assigned based on the need for medication to control the condition, higher ratings require higher blood pressures despite medication.  The next higher evaluation, 20 percent, requires diastolic pressures be predominantly 110 or more or the systolic pressure is predominantly 200 or more.  The medical records here show that the Veteran's blood pressures have not approached the level where they would approximate such predominant blood pressure elevations.  It must be emphasized that an occasional elevated blood pressure does not meet the criteria.  The elevated blood pressures must be the predominant picture.  In this case with VA blood pressure findings consistently below those levels, the preponderance of evidence establishes that the predominant blood pressures are not so high as to approximate the criteria for a higher rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in Fenderson and Hart and whether staged ratings should be assigned.  We conclude that the service-connected hypertension has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 10 percent rating.  

Scars

The Veteran is currently service-connected for an appendectomy scar, rated as 10 percent disabling and for scars of the left lower extremity associated with a fracture of the left leg, rated as noncompensable (zero percent).  

The report of the November 2004 VA examination shows that the claims file was available and reviewed.  The history of an appendectomy in service, in 1952, was discussed.  The Veteran currently complained of mild tenderness of the scar with direct palpation.  He had not noted other symptoms.  On direct examination, he was seen to have a 5.5 inch linear scar from his umbilicus to his suprapubic area, with a 0.25 inch depression at the superior one third of the scar.  The examiner considered this to be fairly deep.  There was tenderness to light palpation over the lower one third of the scar.  The scar was fixed and adherent.  The scar had no keloid formation, crusting, ulceration, inflammation, or edema.  The diagnosis was a post appendectomy scar with mild tenderness as described.  

The Veteran had a VA scars examination in September 2006.  The claims folder and medical records were reviewed.  The Veteran reported that he injured his left leg in a ski accident in the 1950's, had an open reduction and internal fixation, casting, and later screw removal.  He reported he still had some tenderness at the scar site.  Examination revealed that the anterior surface of the left lower extremity had 3 scars on the anterior left shin.  There was a 10 centimeter linear slightly hypopigmented vertical scar that was slightly tender to palpation.  It was not raised or depressed.  It was stable, without keloid formation, edema, or other inflammatory changes.  A second scar was 1.5 centimeters, faint and linear, on the mid anterior shin.  It was slightly tender and otherwise negative.  It was the site of screw removal.  The third scar on the anteriolaateral aspect was 3 centimeters, faint, linear, slightly tender, hypopigmented, and otherwise negative.  There was no muscle loss.  There was tenderness to palpation.  There was no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown.  The diagnosis was three linear scars, left anterior shin, slightly tender, otherwise stable.  

The report of the November 2007 VA examination for the service-connected scars shows the Veteran's medical records were reviewed.  He had a scar from surgery due to a skiing accident fall.  It was on the left lower leg anterior shin area and measured 8 centimeters by 1 millimeter.  It was not tender to palpation.  There was no adherence to underlying tissue.  It did not limit function or motion.  There was no underlying soft tissue loss. There was no skin breakdown or ulceration.  

The November 2007 report also noted an appendectomy in 1952.  The Veteran reported that he had pain in the upper portion of the scar and discomfort sometimes.  On direct examination, there was no pain or skin breakdown.  The scar was located in the lower right paramedical abdominal area.  It was 12 centimeters by 2 millimeters.  It was tender to palpation.  There was adherence to underlying tissue.  There was no limitation of motion or loss of function.  There was no underlying soft tissue damage.  There was no skin ulceration or breakdown.  The examiner further stated that both scars had no signs of inflammation, edema, or keloid formation.  The surface area was less than one percent of the total body area.  

In a letter dated in December 2008, the Veteran's private physician, Dr. J. C. C., reported that the Veteran complained of pain in the appendectomy scar, which had been somewhat intermittent.  In discussing the left lower extremity, the doctor stated that the Veteran had some scars from a surgical intervention and sometimes they seemed to itch and give him trouble.  The doctor did not provide his own description of the scars.  

The report of the January 2012 VA examination shows the Veteran denied any change in his service-connected scars in recent years.  He reported that he had to be careful not to wear his pants or belt too tight since too much pressure over the appendectomy scar was painful.  He also reported tenderness if he rubbed his finger along the longest scar on his left leg.  The examiner specified that the scars were not unstable or due to burns.  The examiner described linear scars on the left lower extremity.  There was one 7 centimeters long vertically on the left anterior lower leg; a second scar 2 centimeters long parallel and medial to the first scar on the left anterior lower leg; and, a third scar 2 centimeters long parallel and lateral to the first scar on the left anterior lower leg.  The Veteran also had a horizontal scar across the lower right abdomen, which was linear and 22 centimeters in length.  The examiner expressed the opinion that the scars did not involve an area measurable in square centimeters.  The scars did not result in disfigurement of the head, face, or neck.  The scars did not result in any other pertinent findings.  The examiner expressed the opinion that the scar did not have a functional impact on the Veteran's ability to work.  

Conclusion

Prior to a change in regulations effective October 23, 2008, the Veteran's appendectomy scar was rated as 10 percent disabling under Diagnostic Code 7804.  That was the highest rating assignable under those criteria.  A higher rating required involvement of a much greater area than is shown by the medical reports in this case.  The medical reports show the scar has at most a 2 millimeter (or 0.2 centimeter) width and a 22 centimeter length, which would be 4.4 square centimeters.  A higher rating would require a scar that was deep and nonlinear and involved at least 465 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).  Therefore, the appendectomy scar does not approximate the criteria for a higher rating.  

Considering the left leg scars, the previous criteria provided a 10 percent rating for scars that were unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  However, here the medical examination reports provide a preponderance of evidence repeatedly showing that the scars are not ulcerated or breaking down but have remained stable over a long period of time.  The previous criteria of Diagnostic Code 7804 provided a 10 percent rating where the scar was tender and painful on objective demonstration.  38 C.F.R. § 4.118 (2008).  Here, slight tenderness of the leg scars was noted on the September 2006 VA examination.  However, on the November 2007 VA examination, the examiner specified that there was not tenderness.  The Veteran's private physician merely reported itching.  No pain or tenderness was reported on the January 2012 VA examination.  The preponderance of evidence on this point establishes that the Veteran does not have pain and tenderness warranting a compensable rating under Diagnostic Code 7804.  In every instance where the schedule does not provide a zero percent evaluation, for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

The Board has considered the new rating criteria, effective October 23, 2008.  It provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  In as much as the preponderance of evidence here shows only the appendectomy scar is painful, only the current 10 percent rating could be assigned under the new criteria.  

The Board has considered the Veteran's complaints but the medical evidence provides the preponderance of evidence and it shows that the service-connected scars do not approximate any applicable criteria for a higher or additional rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Headaches

L. M., D.O., reported seeing the Veteran in April 2001 for an ophthalmic consultation.  He complained of episodes of seeing wavy lines in his vision.  The first episode was approximately 3 to 4 years earlier and he said they had become more frequent.  They were sometimes triggered by fluorescent lights.  He denied any headache.  He described wavy lines looking like "gas waves" or "heat waves."  They lasted for approximately 15 to 30 minutes and resolved spontaneously.  He denied any past history of migraine headaches or "sick headaches."  A complete history was taken and the Veteran's eyes were examined.  Vision was correctable to 20/20.  The impression was ophthalmic migraine.  

An ophthalmic or ocular migraine is a migraine accompanied by amblyopia, teichopsia, or other visual disturbance.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1043 (28th ed., 1994).  Amblyopia is an impairment of vision without a detectable organic lesion of the eye.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 53 (28th ed., 1994).  Teichopsia is the sensation of a luminous appearance before the eyes, with a zigzag, wall-like outline; in may be a migraine aura.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1663 (28th ed., 1994).  

The report of the August 2004 VA examination shows that the Veteran's claims folder and electronic medical records were reviewed.  His history was discussed.  He reported an episode of head trauma; when skiing during service, he fell and was knocked out.  Service treatment records show he was treated one time for a tension headache in 1957.  He was seen, evaluated, and discharged without medication.  He later developed ocular migraines in April 2001.  His ocular migraines consisted of curvy lines that sometimes were associated with headaches, but the majority of the time they were not.  Another symptom was a light headed sensation.  He stated that he was not having any head pain and had not noticed an increase in frequency.  They lasted about 20 minutes and then resolved.  They were non-debilitating in nature.  Sometimes, he had to pull off the road because of visual disturbances.  He took no medication specifically for headaches.  The diagnosis was tension headache diagnosed in 1957, without any current or chronic symptomatology.   

In November 2007, the Veteran had a VA examination for his headaches.  It was noted that he was treated for tension headaches in 1957 and diagnosed with ocular migraines in 2001.  The current headache was described as throbbing in nature.  It initiated from the upper neck and mostly involved the right temporal area.   They occurred as frequently as weekly and lasted 15 to 20 minutes.  Headaches were sometimes triggered by light and produced wavy lines though the eye.  The headaches improved with rest and sitting still.  He denied nausea, vomiting, or photophobia.  The attacks were not prostrating in nature.  They had followed a stable course since onset.  There were no abnormal objective findings.  The diagnosis was tension headaches.  

In a letter dated in December 2008, the Veteran's private physician, Dr. J. C. C., reported that the Veteran complained of intermittent headaches and had occasional migraine headaches, which had certainly been a problem for him.  The doctor did not describe the headaches any further and did not provide any additional information as to the length, frequency, or other symptoms of the headaches.  

The report of the January 2012 VA examination notes the Veteran had been diagnosed with tension headaches in 1952.  The Veteran stated that he was still having headaches and that he might have 2 or 3 in one day or go a week without any.  Each one lasted 15 to 20 minutes.  He had to stop what he was doing and close his eyes and wait for it to resolve before resuming normal activity.  He was not taking any medication for the condition.  He reported experiencing pain on both sides of his head.  There was no nausea, vomiting, sensitivity to light or sound or sensory changes.  He did experience changes in vision and felt lightheaded during his headaches.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the headaches.  The examiner expressed the opinion that the headaches impacted the Veteran's ability to work.  When he was working, he had to excuse himself for 10 to 15 minutes when he would get a headache and then return to work without further limitation.  

Conclusion

There are no specific criteria for ocular migraines.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  

Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months will be rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months over the last several months, the disability will be rated at 10 percent.  With less frequent attacks, a non compensable rating will be assigned.  

In this case, the examination reports provide a preponderance of evidence showing that the Veteran's ocular migraines do not result in prostrating attacks.  Therefore, they meet the criteria for a non compensable rating and do not meet the criteria for a compensable evaluation.  

In light of the ocular involvement, the Board has considered the possibility of rating the condition as analogous to impairment of ocular muscle function.  However, there is no evidence of diplopia or compensable visual impairment.  38 C.F.R. § 4.79 (2011).  

While the Veteran may feel that his headaches warrant a compensable rating.  The findings of the trained medical professionals provide a preponderance of evidence as to whether the criteria for a compensable rating have been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that for each of the service-connected disabilities evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence pertaining to the increased rating claim in this case shows that the service-connected disability does not render the Veteran unemployable.  That is, the record here does not raise a TDIU claim.  


ORDER

In as much as new and material evidence has not been received, the appeal to reopen a claim of entitlement to service-connection for a cervical spine disorder is denied.  

In as much as new and material evidence has not been received, the appeal to reopen a claim of entitlement to service-connection for a thoracic spine disorder is denied.  

In as much as new and material evidence has not been received, the appeal to reopen a claim of entitlement to service-connection for a lumbosacral spine disorder is denied.  

In as much as new and material evidence has not been received, the appeal to reopen a claim of entitlement to service-connection for a left knee disorder is denied.  

In as much as new and material evidence has not been received, the appeal  to reopen a claim of entitlement to service-connection for a skin disorder is denied.  

A 20 percent rating for the service-connected right knee disability is granted from January 30, 2004 through November 14, 2007, subject to the laws and regulations governing the payment of monetary awards.  

A rating in excess of 10 percent for the service-connected right knee disability, from November 15, 2007 through January 25, 2012, is denied.  

A rating in excess of 30 percent for the service-connected right knee disability is denied.  

A rating in excess of 10 percent for hypertension is denied.  

A rating in excess of 10 percent for an appendectomy scar is denied.  

A compensable rating for scars of the left lower extremity associated with a fracture of the left leg is denied.  

A compensable rating for headaches is denied.  


REMAND

The Veteran submitted the report of a private bone scan done in April 2005.  In part, it showed an area of increased uptake of the radionuclide involving the proximal aspect of the first metatarsal of the left foot.  The impression was that this suggested increased metabolic bone activity commonly seen with healing fractures.  In his March 2006 claim, the Veteran asserted that he broke or fractured his left foot while serving in the Navy and that was the cause of recent stress fractures.  As a lay witness, the Veteran is competent to report an injury in service.  38 C.F.R. § 3.159(a) (2011).  

VA shall treat an examination as being necessary to make a decision when the evidence contains competent evidence of a current disability, indicates that the disability may be associated with service, and does not contain sufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  

In this case, the RO noted the January 2012 VA examination in its April 2012 supplemental statement of the case (SSOC).  However, the SSOC did not identify any particular findings from the examination.  The Board's review of the examination does not show that it addressed the Veteran's left foot claim.  There is no report of left foot complaints, findings, or diagnoses.  There is no medical opinion as to the connection between current left foot problems and injury in service.  Further review of the claims folder does not disclose any medical examination or opinion on the left foot claim.  

In as much as there is competent medical evidence of a current left foot fracture and the Veteran is competent to report injury in service, a current VA examination is desirable to determine if there is any relationship between the injury in service and the current left foot disorder.  

Accordingly, the issue of entitlement to service connection for residuals of a fracture of the left foot case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination of his left foot.  The claims folder should be made available to the examiner in conjunction with the examination.  Imaging studies of the left foot and any other tests or studies the examiner deems appropriate to respond to the following questions should be done.  The examiner should respond to the following:  

a.  What is the Veteran's current left foot diagnosis?  

b.  Are there at least as likely as not residuals of the injury in service?  If so, what are those residuals?  Please provide a complete explanation whether there are or are not any injury residuals.  The examiner should consider the following in rendering an opinion.  

c.  Approximately 7 months after the Veteran completed his active service he was examined by VA for his service-connected left lower extremity injury residuals.  X-ray studies revealed an angulation of the ankle mortise that was considered to be most likely secondary to the trauma in service.  Is it at least as likely as not that the current foot symptoms are related to the injury in service and the resultant ankle abnormality?  Please explain.  

As a lay witness, the Veteran is competent to report an injury during service.  The Board finds the Veteran's report of a left foot injury during his naval service from June 1951 to June 1955 to be competent and credible.  However, as a lay witness, the Veteran is not competent to diagnose a fracture or other condition.  He is not competent to report what a doctor or hospital corpsman told him was the diagnosis.  38 C.F.R. § 3.159(a) (2011); see also Warren v. Brown, 6 Vet App 4 (1993).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

2.  Thereafter, the agency of original jurisdiction (AOJ) should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


